Citation Nr: 1234589	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-41 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Augusta, Maine


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment at Mid-Coast Medical Group on July 14, 2009 and July 15, 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979, from Jan 1982 to December 1984, from August 1997 to May 1998, and from March 2002 to July 2005, to include service with the Army National Guard.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Augusta, Maine Department of Veterans Affairs (VA) Medical Center (MC), which denied the benefit. The Veteran was scheduled for a videoconference hearing before a member of the Board sitting at the VA regional Office on April 21, 2010, but through his authorized representative he cancelled his hearing request in March 2010.  Consequently, the request for a personal hearing is withdrawn.  See 38 C.F.R. § 20.702 (2011).  

In July 2011, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

As noted in the July 2011 remand, in a September 2009 written statement the Veteran stated that he experienced medical complications in July 2009 as a result of mistreatment by his VA physicians.  In an October 2009 written statement he also alleged that his condition was misdiagnosed by VA physicians.  The Board interpreted those statements as raising a claim under the provisions of 38 U.S.C.A. § 1151 (2011).  As this claim has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is, once again, REFERRED to the AOJ for appropriate action.  

During the course of the appeal, the Veteran revoked his power of attorney, and executed a new VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, and appointed Disabled American Veterans as his representative.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1. Effective July 6, 2005, the Veteran has been in receipt of a 50 percent disability evaluation for sleep apnea; effective July 6, 2005, his combined service-connected evaluation has been 100 percent; and effective July 23, 2009 he has been considered to be totally and permanently disabled due to his service-connected disabilities.  

2. On July 12, 2009 the Veteran underwent emergency treatment by Mid-Coast Hospital for extreme shortness of breath, for which he was reimbursed by VA for all medical expenses incurred during that treatment.  

3. The July 12, 2009 report shows that the Mid-Coast Hospital physician advised that, after discharge, the Veteran follow up with his primary care physician at VA, as well as with the Cardiology and Pulmonary clinics of Mid-Coast Medical Group.  

4. On July 14, 2009 the Veteran was seen by the Mid-Coast Pulmonary Medicine Clinic.  

5. On July 15, 2009, the Veteran was seen by the Mid-Coast Cardiology Clinic.  

6. The preponderance of the evidence fails to show that, at the time of treatment on July 14, 2009 and July 15, 2009, the Veteran had an emergency medical condition, and he did not seek pre-authorization for his treatment at the Mid-Coast Pulmonology Clinic and the Mid-Coast Cardiology Clinic.  

7. The preponderance of the evidence supports a finding that, at the time of treatment on July 14, 2009 and July 15, 2009, a VA medical facility that had both pulmonology and cardiology specialties was feasibly available to treat the Veteran.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses for cardiac and pulmonary treatment at Mid-Coast Medical Group on July 14, 2009 and July 15, 2009 have not been met.  38 U.S.C.A. § 1728 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1002 (2011) (to include as amended, effective January 20, 2012, at 76 Fed. Reg. 79067 (December 21, 2011)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  

Duty to Notify and Assist

Generally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a) (2011).  The claim in this case, however, is governed by the provisions of Chapter 17 of Title 38 of the United States Code.  

The provisions of Chapter 17 of 30 U.S.C. and 38 C.F.R. contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-33 (2011) discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  

The Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for payment or reimbursement of unauthorized private medical expenses.  In this regard, the development of medical evidence appears to be complete.  Unlike many questions subject to appellate review, the issue of whether the Veteran is entitled to reimbursement or payment of medical expenses, by its very nature, has an extremely narrow focus.  

VA has taken all appropriate and reasonable actions to assist the Veteran with respect to his claim for benefits, such as obtaining private and VA treatment records, and providing the Veteran with the opportunity for a hearing.  Specifically, private treatment records from Mid-Coast Hospital, Mid-Coast Pulmonology Group and Mid-Coast Cardiology Group, and VA treatment records, dated in July 2009, have been obtained and associated with the claims file.  

Although not strictly required by law, the record indicates that a VA Form 4107, Notice of Procedural and Appellate Rights, was mailed to the Veteran in August 2009.  Apart from the Board's July 2011 remand which advised the Veteran of the status of his case and the critical issues presented by it, the Veteran was provided a September 2009 Statement of the Case (SOC) and an October 2011 Supplemental SOC (SSOC).  These documents informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide.  

Further, the Veteran's representative has presented argument in an Appellant's Post Remand Brief, dated in May 2012, which includes a thorough synopsis of the applicable laws and regulations in this case, and which indicates that the Veteran has been made aware of what evidence he must provide to substantiate his claim.  

Thus, evidence which is necessary to decide the case is already of record and, as explained, the outcome of the case is mandated by the relevant law and regulations.  Therefore, no amount of additional evidentiary development would change the outcome of the case.  Indeed, the Veteran does not assert that there is additional evidence to be obtained or that there is a request for assistance that has not been acted on.  Moreover, in the July 2011 remand, the Board requested that an attempt be made to obtain any outstanding treatment records, and that a medical opinion be requested.  The record shows substantial compliance with the July 2011 Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  In fact, in the May 2012 Appellant's Post Remand Brief, the Veteran's representative specifically acknowledged that the activity called for on the Board's remand had been completed and the additional evidence was available for review.  The Board finds that the AOJ has complied with the duty to assist the Veteran with the development of his claim.  

Accordingly, the Board finds that no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.   Soyini v. Derwinski, 1 Vet. App. 540 (1991).
  

The Merits of the Claim

The Veteran is seeking payment or reimbursement for medical expenses incurred at Mid-Coast Medical Group on July 14, 2009 and July 15, 2009.  Hospital records from Mid-Coast Hospital show that on July 12, 2009, the Veteran was admitted to the emergency department complaining of shortness of breath characterized on the report as "respiratory abnormality not elsewhere classified."  The Veteran reported an onset of symptoms as gradual, beginning 6 months prior to arrival.  Chief symptoms were listed as cough, orthopnea, and peripheral edema, exacerbated by lying flat, and relieved by nothing.  On physical examination the Veteran was described as afebrile, with a normal pulse, blood pressure and respiratory rate; he  was well appearing, and was alert and oriented to person, place and time but he  appeared uncomfortable.  Respiratory examination revealed nontender chest, normal breath sounds, and no respiratory distress.  

The "doctor's notes" included a "patient plan" of being discharged and following up with the primary care provider.  The Veteran was to continue with his present medication.  Clinical findings were discussed with the Veteran and his spouse.  The physician observed that concern for shortness of breath was evident, but not acute, with no additional oxygen requirement.  The physician noted a long-standing history of obstructive sleep apnea, and indicated that the Veteran recently had begun to use a CPAP machine with settings adjusted in 2003.  

The physician opined that given the long-standing history of obstructive sleep apnea and hypertension, coupled with increasing extremity edema, the Veteran would be in need of outpatient echocardiography, which was ordered on July 13, 2009, with the results to be faxed to the primary care provider's office.  The physician "highly recommended" that the Veteran follow up with a pulmonary and sleep specialist for a repeat polysomnogram with CPAP, given the significant changes in his body habitus since 2003, such as increase in neck size and overall weight gain.  The Veteran and his wife reported understanding the clinical findings, and it was noted that they would follow up with the Veteran's primary care provider and with the "Sleep Medicine" department.  The physician ordered a lower extremity ultrasound to rule out deep vein thrombosis, which was found to be negative, and a chest CT scan for pulmonary edema was performed, which was also found to be negative.  

The physician observed that, based on history, examination and ancillary studies, there was no evidence for anxiety, asthma, bronchospasm, congestive heart failure, chronic obstructive pulmonary disease, hyperventilation syndrome, hypoxia, ischemic coronary syndrome, metabolic process, pneumonia, pneumothorax, pulmonary embolus, or viral syndrome.  The Veteran was diagnosed with dyspnea, and he was discharged home after it was determined that his condition was "stable."  The Veteran was instructed to follow up with the pulmonary/critical care/chest medical group in 3 to 4 days, as well as with his primary care provider in 3 to 4 days.  He was advised to return to the emergency department immediately if worse or new symptoms developed.  These records show that the Veteran's primary insurance was through the VA.  No secondary insurance was listed.  

On July 14, 2009, the Veteran underwent an initial sleep consultation at the Mid-Coast Medical Group's Pulmonology Clinic.  The Veteran presented for reconsultation in the setting of previously diagnosed severe sleep apnea.  The physician noted that he was last treated at the clinic in 2003.  The physician noted that the Veteran was recently evaluated in the Mid-Coast Hospital emergency room after presenting with lower extremity edema and pain.  The physician observed that during his emergency treatment the Veteran had an elevated "D-dimer" but had a negative CT angiogram of the chest and lower extremity Doppler, and the screening laboratory was within the broad limits of normal.  The physician noted that the Veteran had a pending echocardiogram and primary care follow up scheduled for later in the week, and indicated that the chest CT as well as the screening laboratory results were reviewed.  On physical examination, vital signs revealed an irregular pulse; however, the Veteran was generally noted to be obese, well-developed, and in no acute distress.  His lungs were observed to be clear bilaterally to auscultation, without dullness to percussion, and the heart was observed to have a regular rate and rhythm, S1, S2 without murmurs, rubs, gallops or clicks.  The Veteran was diagnosed with sleep apnea, and a retitration study was ordered, along with a new mask with prescription provided to the Veteran to hand carry to the VA.  The physician expressed doubt that untreated/undertreated sleep apnea accounted for the entirety of the Veteran's symptoms, and a cardiac echocardiogram was ordered. On July 15, 2009, the Veteran was administered an adult echocardiogram at Mid-Coast Cardiology, which indicated normal findings.  

On July 16, 2009, the Veteran was telephonically contacted by VA.  He reported that he had been treated at the Mid-Coast Hospital emergency room for shortness of breath, noted that he had underwent an echocardiogram the day before, with results to be faxed to his primary care physician at VA, and indicated that he was told his medications needed to be reevaluated.  The nurse who made the call noted that the test results were not located in the primary care provider's mailbox, and indicated that the primary care physician requested that the nurse contact the Veteran to reschedule the July 16, 2009 appointment for July 17, 2009.  The nurse reminded the Veteran that if needed he could go to the Togus, Maine MC emergency room, and explained that during his primary care appointment it would be helpful to bring in all test results and notes from his treatment at Mid-Coast.  

On July 17, 2009, the Veteran underwent examination by his primary care physician assistant at VA.  He recounted that he was treated at the Mid-Coast emergency room for leg edema and chest pressure.  He indicated that he underwent a chest X-ray a chest CT scan, an ultrasound of both lower extremities, an echocardiogram, and lab testing, which were all found to be normal.  He reported that he was diagnosed with an irregular heart beat and that there was pressure or swelling on the heart, for which he was referred for a cardiac echocardiogram.  No prescription changes were made and no firm diagnosis was provided.  The physician assistant noted that the Veteran required an updated sleep study and had one scheduled locally at the end of the month.  The Veteran reported using his CPAP machine nightly with good effect.  On physical examination, the Veteran's lungs were observed to be clear to auscultation, with normal air movement.  He was diagnosed with bilateral lower extremity dependent edema, apparent negative workup thus far as per his reporting.  The physician assistant noted that the clerk was obtaining the Mid-Coast emergency room notes.  The Veteran was instructed to discontinue his use of naproxen, pramipexole and hydrochlorothiazide, and to begin taking furosemide.  He was also told to maintain a low-sodium diet and to elevate his legs.  The physician assistant noted that the Veteran should be scheduled for clinical reevaluation in a week, and should go to the Togus emergency department in the interim over the weekend.  The Veteran was advised that VA was not responsible for external sleep studies, and he was referred for reevaluation at the Togus pulmonary clinic in the interim.  

As noted, in August 2009, the VAMC in Augusta, Maine, denied the claim for payment or reimbursement of medical expenses provided by Mid-Coast Medical Group on July 14, 2009 and July 15, 2009, on the basis that the criteria for payment had not been met.  More specifically, the denial was based on the fact that there was no evidence of prior authorization for the dates of service.  

The September 2009 SOC continued the denial on the basis that the summary report from the Veteran's emergency room visit on July 12, 2009 indicates that the Veteran had concern about shortness of breath, but not acute, with no additional oxygen requirements.  These records showed that it was recommended that the Veteran obtain an outpatient echocardiogram, and it was highly recommended that he follow-up with pulmonary and with his primary care provider at VA, and to continue his medication.  The SOC indicates that neither the pulmonology nor the cardiology visits were considered emergent by the Clinic Director of the Togus VAMC and were not pre-authorized.  Also, these services were available at the Togus VAMC, where the Veteran was routinely followed, and where he was treated on July 16, 2009.  

The October 2011 SSOC reflects that a review of the claims file was again completed by the Togus VAMC Clinic Director, and it was determined that neither the July 14, 2009 nor the July 15, 2009 visits to the Mid-Coast Medical Group pulmonology and cardiology clinics were emergent in nature, and that the services were available through VA.  

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, there are three different possible theories of entitlement: (1) the private medical services were authorized by VA; (2) the Veteran is entitled to payment or reimbursement for services not previously authorized that are related to or aggravated by a service-connected disability; or (3) the Veteran is entitled to payment or reimbursement for services not previously authorized relating to a nonservice-connected disability.  See 38 U.S.C.A. §§ 1703(a), 1725, and 1728(a) (West 2002 & Supp. 2011).  

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  Whether treatment was authorized is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994); see 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  

When a Veteran receives treatment at a non-VA facility without prior authorization, the law provides two related, but independent avenues for obtaining payment or reimbursement for medical expenses, 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728.  
Medical expenses incurred by veterans at private facilities, and not previously authorized by VA, may be paid or reimbursed by VA in certain limited situations where particular statutorily-mandated requirements are met.  Specifically, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations.  

Under 38 U.S.C.A. § 1728, VA may pay or reimburse Veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a Veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such Veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable.  See also 38 C.F.R. § 17.120.  The Court has held that all three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).  

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728 as described above may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008, which was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and will be referred to as the "Millennium Bill Act" in this discussion.  

To qualify for reimbursement under the Millennium Bill Act as articulated in 38 C.F.R. § 17.1002, all of the following criteria must be met: 

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 

(c) A VA or other Federal facility or provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished the Veteran was enrolled in the VA healthcare system and had received medical services within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran had no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment; 

(h) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and, 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment.  38 C.F.R. § 17.1002(a)-(i) (2011).  


Significantly, all of the above elements must be satisfied for a claimant to qualify for payment or reimbursement.  Zimick, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).  That is, these criteria under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002(a)-(i) are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].  

The Board notes that the provisions of 38 U.S.C.A. § 1725 were changed via legislation which became effective October 10, 2008.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  Specifically, the pertinent change is that in 38 U.S.C.A. § 1725, the word "shall" in the first sentence, replaced the word "may."  This made the payment or reimbursement by VA of emergent treatment non-discretionary, if the Veteran satisfied the requirements for such payment.  Additionally, this amendment added a provision, which essentially expands one of the criteria that defines the meaning of "emergency treatment" to include treatment rendered (1) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer, or; (2) until such time as a Department facility or other Federal facility accepts such transfer if: (A) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (B) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  Id.  

With regard to the issue of feasible availability, the admission of any patient to a private or public hospital at VA expense will only be authorized if a VA medical center or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  38 C.F.R. § 17.53 (2011).  A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  Id.  When non-VA care is authorized in such circumstances, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated.  Id.  

The Court has held that both medical and lay evidence may be considered in a prudent-layperson evaluation and that neither 38 U.S.C.A. § 1725 nor 38 C.F.R. § 17.1002 require a medical finding of an emergency.  Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The preponderance of the evidence is claim, and the appeal will be denied. Alemany v. Brown, 9 Vet. App. 518 (1996).  The bases of the denial in this case involve the following issues: (1) whether the treatment by the Mid-Coast Medical Group's Pulmonology Clinic and Cardiology Clinic on July 14, 2009 and July 15, 2009 were of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and (2) whether a VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson.  

The July 12, 2009, July 14, 2009 and July 15, 2009 reports show that following the Veteran's emergency room treatment, follow-up visits to Mid-Coast Medical Group's pulmonology and cardiology clinics were planned and scheduled, and that it was recommended that the Veteran be seen within 3 to 4 days, belying any contention that the treatment was urgent in nature.  Further, the July 12, 2009 emergency room visit report also indicates that the Veteran was discharged as "stable," and the lower extremity ultrasound to rule out deep vein thrombosis and chest CT scan for pulmonary edema were found to be negative.  Also, during his emergency room treatment the Veteran characterized the onset of his symptoms as gradual, occurring 6 months prior to his treatment in the emergency room.  

While the July 14, 2009 sleep consultation showed, on physical examination, vital signs revealing an irregular pulse, the Veteran was generally noted to be obese, well-developed, and in no acute distress, his lungs were observed to be clear bilaterally to auscultation, without dullness to percussion, and his heart was observed to have a regular rate and rhythm, S1, S2 without murmurs, rubs, gallops or clicks.  

The hospital emergency room record showing negative lower extremity ultrasound and chest CT scan findings, and indicating the Veteran was discharged in stable condition after undergoing a thorough physical work-up tends to show that referral to the pulmonology and cardiology clinics was not emergent in nature.  Moreover, the elective nature of the treatment is consistent with the other medical records on file showing that the Veteran had the opportunity to seek treatment at the same VAMC where he had been receiving ongoing treatment for his obstructive sleep apnea prior to his private emergency room visit.  The very fact that days later the Veteran was treated at the VAMC weighs heavily against a finding that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the condition would have been hazardous to life or health.  

The second requirement under the new version of 38 U.S.C.A. § 1725 is that at the time of the hospitalization in question a VA facility was not "feasibly available" and an attempt to use a VA facility beforehand would not have been reasonable by a prudent layperson.  As noted, under VA regulation, 38 C.F.R. § 17.53, a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  

As the VAMC noted in the SOC, the care performed on July 14, 2009 and July 15, 2009 was a nonemergent and VA services were available.  It is also evident that no attempt had been made beforehand to use VA services, and, in fact, the VAMC contacted the Veteran to schedule an appointment with his primary care provider.  Moreover, within a few days of treatment by the Mid-Coast Hospital, and within a day of treatment by the Mid-Coast Medical Group's Cardiology Clinic, the Veteran was treated at the VAMC where he was informed that he was able to receive emergency treatment at the Togus VAMC and that VA was not responsible for external sleep studies.  Thus, under the circumstances of this case, the Board finds that an attempt on the Veteran's part to use VA facilities beforehand would not be unreasonable.  

Because the Veteran does not meet all of the requirements of 38 C.F.R. § 17.1002, reimbursement is prohibited.  The Board need not further discuss whether he meets any of the other criteria, as the failure to meet any of them precludes payment or reimbursement of unauthorized medical expenses.  

Accordingly, as the preponderance of the evidence is against the Veteran's unauthorized medical expenses claim for services rendered on July 14, 2009 and July 15, 2009, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment at Mid-Coast Medical Group on July 14, 2009 and July 15, 2009 is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


